DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The claim amendments filed 11/5/20 are acknowledged. Claims 1-28 are cancelled. Claims 29-45 are pending. Claims 29-32, 35-36, 38-39, 41-42, and 45 are amended. Claims 29-34 and 43-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/7/20.
Claims 35-42 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 11/5/20 have been considered.  A signed copy is enclosed. 

Objections Withdrawn
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in light of applicant’s amendments thereto. 

The objection to the disclosure for the use of numerous improperly marked trademarks is withdrawn in light of applicant’s amendments thereto.  

The objection to claims 38 and 39 because the claims contain abbreviations and/or acronyms that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

Claim Rejections Withdrawn
The rejection of claims 35-38, 40, and 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

The rejection of claims 35-42 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Combadiere et al (US 2015/0011477 A1; filed 6/26/12; published 1/8/15) is withdrawn in light of applicant’s amendments thereto.

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
The rejection of claims 35-42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The rejection has been updated to reflect current claim amendments.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”

The instant claims are drawn to a method of inhibiting signaling of one or more chemokines in a subject, or preventing one or more diseases associated with one or more chemokines, comprising administering an evasin polypeptide that can comprise all or part of an amino acid sequence of SEQ ID NO:1-31, or an amino acid sequence characterized by at least 90% homology or sequence identity across the length of the peptide. The claims require specific functionality of the encompassed polypeptides, including inhibiting signaling of one or more chemokines, and treating or preventing any one of a number of disorders that do not share a common molecular or physiological mechanism, or even similar symptoms or etiology. The disorders listed are completely different from one another, with the possible exception of the genus and species that are named for myocarditis. The specification indicates that the amino acid sequences of SEQ ID NO:1-31 are capable of the required functions, but the claims are not so limited. The claims allow for up to 10% variation (i.e. “at least 90% amino acid identity”). SEQ ID NO: 1-31 have between 64 and 159 amino acids, which means that variants with up to 6-15 amino acids are included in the claims, respectively. For the shortest sequence of 64 amino acids, replacing 6 amino acids gives 119 million combinations. There is even greater complexity when accounting for 19 possible amino acids and the possibility of less mutations. This analysis also only uses one of the named SEQ ID NO, therefore, millions more variants are encompassed. There is no structure provided for each sequence that correlates to the required functions, and the specification does not set forth guidance about which variants are encompassed in the claims. 
The specification has not provided any correlation between the structures that must be present in these polypeptides and the required functions.  Except for SEQ ID NO:1-31, there is no guidance regarding which fragments, variants or encompassed polypeptides are capable of the claimed functions. Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly 

With the exception of SEQ ID NO:1-31, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.

Protein chemistry is one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  
Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).  Given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed proteins could not be predicted based on sequence identity.  Clearly, it could not be predicted that polypeptide or a variant that shares only 
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications under the 35 USC §112 paragraph 1, “Revision 1” of Written Description Requirement (66 FR 1099-1111, March 25, 2008) state, “[p]ossession may be shown in a 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Applicant’s Arguments
Applicant argues:
1. The genus of polypeptides is adequately described. The specification as filed discloses the chemokine-binding and neutralization activity of the newly identified Evasin sequences.  Applicant has pointed to Tables 2 and 3 and Figures 3 and 4 as examples. There was also a satisfactory disclosure of a representative number of species since 31 sequences are identified, and the sequence identity has been limited to those polypeptides with 90% identity. 
2. Applicant also suggests that chemokine driven inflammation is well known in the art and involves a broad range of diseases. Applicant argue that the link between chemokine neutralization activity and the sequences and method of treating a disease is commonly applicable to all claimed methods and disorders. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The Examiner agrees that the polypeptides of SEQ ID NO:1-31 are described. This is stated in the rejection. The referenced tables and Figures merely show function for the described species.   The 
2.   Applicant has not supplied references to demonstrate chemokine driven inflammation being “well known in the art”. This is a conclusory statement and does not offer further information regarding whether the genus of polypeptides is adequately described. Further, whether or not there is a link that can be established between chemokine neutralization and method of inhibiting chemokine activity does not demonstrate whether the claimed method components are described. As currently claimed, the method requires one of skill in the art to perform experimentation to determine which of the encompassed variants would have chemokine inhibitory function, and then further experimentation to determine for which disorders the variant would provide treatment effect. If experimentation is necessary to identify the useful components of the invention, then the invention cannot be properly described since the functional species cannot be immediately envisaged by the skilled artisan. 

Enablement
The rejection of claims 35-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained. The rejection has been updated to reflect current claim amendments.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is noted that MPEP 2164.03 teaches that “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as originally filed, that teaches 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (A)). The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)): 
1) nature of the invention; 
2) the breadth of the claims; 
3) the state of the prior art; 
4) the level of one of ordinary skill;  
5) the level of predictability in the art; 
6) the amount of direction or guidance provided by the inventor; 
7) the existence of working examples; and 
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.   

1) nature of the invention; 2) the breadth of the claims; 
The claims are drawn to a method of administration of a polypeptide with at least 90% amino acid sequence identity to SEQ ID NO:1-31 to a subject to inhibit chemokine signaling and/or treat one of a wide number of diseases and/or prevent those same diseases.  Applicants provide little or no guidance beyond the mere presentation of parent sequences, with no presentation of functional variants, to enable one of skill in the art to determine, without undue experimentation, the functional effects of administering any of the encompassed polypeptides. The claims are overly broad since they encompass millions of polypeptides which could bind and inhibit signaling for one or more of the numerous chemokines. The claims are also overly broad because they encompass preventing and/or treating thousands of unrelated inflammatory and other diseases that do not share any underlying commonalities. The claims allow for up to 10% variation (i.e. “at least 90% amino acid identity”). SEQ ID NO: 1-31 have between 64 and 159 amino acids, which means that variants with up to 6-15 amino acids are included in the claims, respectively. For the shortest sequence of 64 amino acids, replacing 6 amino 
The problem of predicting the functional and therapeutic potential of all encompassed polypeptides and in turn utilizing predicted activities to ascertain functional aspects of the class members is extremely complex.  Certain amino acid positions are critical to the protein's structure/function relationship, such as various sites or regions directly involved in binding, activity, and in providing the correct three-dimensional spatial orientation of binding and active sites.  While it is known that members of a protein family often have certain functional redundancies, the reasonable expectation that substitutions of class members in the administration will induce therapeutic results is limited. In this case, the claims amount to asking the practitioner to first identify a disease of interest, then screening millions of proteins to find one that might work, and finally testing the compound in subjects with the disease, or at risk of having the disease. 
The instant specification does not provide a definitive list of disorders that can be prevented or treated, but instead describes the disorders as “inflammatory disease comprising expression of one or more chemokines”. This is virtually any disease, condition, or disorder with any level of inflammation.  The breadth of the claim exacerbates the complex nature of the subject matter to which the present claims are directed.  The encompassed disorders are highly heterogeneous at both the molecular and clinical level. Here are some assorted examples:
A. An autoimmune disease is a condition arising from an abnormal immune response to a normal body part. There are at least 80 types of autoimmune diseases. Nearly any body part can be involved. Common symptoms include low grade fever and feeling tired. The cause is generally unknown. Examples include alopecia areata, antiphospholipid antibody syndrome, autoimmune hepatitis, celiac disease, diabetes mellitus type 1, Graves disease, Guillain-Barre syndrome, Hashimoto’s disease, hemolytic anemia, idiopathic thrombocytopenic pupura, inflammatory bowel disease, multiple sclerosis, myasthenia gravis, primary biliary cirrhosis, psoriasis, rheumatoid arthritis, scleroderma, Sjogren’s syndrome, vitiligo, and systemic lupus erythematosus.

C. Neuroinflammation is inflammation of the nervous tissue. It may be initiated in response to a variety of cues, including infection, traumatic brain injury, toxic metabolites or autoimmunity. Causes of chronic neuroinflammation may include causes of chronic neuroinflammation include toxic metabolites, aging, microbes, viruses, traumatic brain injury, air pollution, passive smoke. Further, neuroinflammation is a known component of neurodegnerative diseases such as Alzheimer's disease and Parkinson's disease. 
D. Diseases that occur as a result of infections with virus, bacteria, fungus, or other pathogens generate inflammatory disorder symptoms such as skin rashes, fever, chills, fatigue, loss of energy, headaches, loss of appetite, muscle stiffness, insomnia, itchiness, stuffy nose, sneezing, and coughing. There are millions of possible infections that may be encompassed. Bacterial infection examples with inflammatory symptoms include Escherichia coli and Salmonella cause food poisoning, 
Helicobacter pylori causing gastritis and ulcers, Neisseria meningitidis causing meningitis, Staphylococcus aureus causing a variety of infections in the body, including boils, cellulitis, abscesses, wound infections, toxic shock syndrome, pneumonia, and food poisoning, and Streptococcal bacteria cause a variety of infections in the body, including pneumonia, meningitis, ear infections, and strep throat.  Viral infections can include, for example, chickenpox, influenza, herpes, infectious mononucleosis, mumps, measles, rubella, viral gastroenteritis (stomach flu), viral hepatitis, viral meningitis, and viral pneumonia, 
E. Non-immune diseases with etiological origins in inflammatory processes or which otherwise display inflammatory symptoms include cancer (of which there are thousands of possible cancer types), atherosclerosis, acne vulgaris, diverticulitis, pelvic inflammatory disease, transplant rejection and ischaemic heart disease. 


3) the state of the prior art; 5) the level of predictability in the art; 
While the state of the art is relatively high with regard to the treatment of specific inflammatory disorder types, the state of the art with regard to broadly treating all inflammatory disorders is underdeveloped.  In particular, there is no known agent that is effective against all inflammatory disorders. There is also no known agent that can prevent all inflammatory disorders. The inflammatory disease art involves a very high level of unpredictability.  While the state of the art is relatively high with regard to the treatment of specific disorders with specific agents, it has long been underdeveloped with regard to the treatment of all inflammatory diseases.  The lack of significant guidance from the present specification or prior art with regard to the actual treatment of all inflammatory diseases in a subject, with the claimed genus of antibodies makes practicing the claimed invention unpredictable. 
The instant specification describes a suggested method for identifying a protein that would accomplish the claimed functions. For example, the specification relies on prophetic analysis of sequence identity, or the fact that the polypeptide shares an amino acid with another polypeptide to produce similar functionality. Predicting whether or not an agent will be able to treat a particular disease is fraught with obstacles, even if the patient population has a well-understood disease. As taught by Ma (Modern Drug Discovery 2004, 7(6)), any results from in vitro screening often poorly correlate with in vivo results because the complicated physiological environment is absent in the in vitro system (see page 30, left column). 
In addition, predicting the success of a treatment or preventative for inflammatory disease presents challenges beyond initial screening. For example, regarding autoimmune disease, according to Steinman et al (Nat Med. 2012 Jan 6;18(1):59-65), there are no approved clinical tests that are effective at predicting the therapeutic success or toxicity of treatments for autoimmune diseases (see page 59).  Further Steinman et al teach that a single therapeutic strategy is probably not suitable for all autoimmune diseases or even for individual subsets of patients within one diagnostic category, as there may be heterogeneous biology underlying some of these clinical entities (see page 61). Steinman et al give the example of biologics targeting TNF and its receptors, which are effective in rheumatoid arthritis, Crohn's disease and psoriasis, but which cause marked worsening of disease in multiple sclerosis (see 

6) the amount of direction or guidance provided by the inventor; 7) the existence of working examples
Applicant has not provided any working examples of prevention or treatment of any disorders. In fact, Applicant has not demonstrated administration to any subject. All of the examples performed in vitro assays to examine the effects of polypeptides of SEQ ID NO:1-31 in cell lines. In vitro model studies have not correlated well with in vivo results in subjects. Since the therapeutic indices of immunosuppressive drugs or biopharmaceutical drugs can be species- and model-dependent, it is not clear that reliance on the in vitro experimental observations reflects the relative ability or efficacy of the claimed methods to prevent or treat any disease. Pharmaceutical prophylactic or therapeutic compositions in the absence of in vivo data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, i.e. such as adverse side effects prohibitive to the use of such treatment. See page 1338, footnote 7 of Ex parte Aggarwal, 23 Also, the skilled artisan would view that the prevention of inflammation (which is characterized as having many contributing factors and causes) in a subject by administering to said subject the specific compound herein, as being highly unpredictable. 
In conclusion, the claimed invention does not provide enablement for the claimed method. Due to the large quantity of experimentation necessary to test the administration of each of the overly broad genera of proteins against an overly broad genus of diseases,  lack of direction/guidance presented in the specification regarding which structural features are required in order to provide activity, the absence of working examples, the complex nature of the invention, the state of the prior art which establishes the unpredictability of the class members for inhibiting signaling, or providing therapeutic or prophylactic functionality, and the breadth of the encompassed genera, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.
 Thus for the reasons outlined above, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention as the amount of experimentation required is undue, due to the broad scope of the claims, the lack of guidance and working examples provided in the specification.  Therefore, the specification is not representative of the instant claims and the specification is not fully enabled for the instant claims.  In view of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention.  

Applicant’s Arguments
Applicant argues:
1. The genus is not overly broad because the polypeptides have been narrowed to those with at least 90% identity to SEQ ID NO:1-31, which means the breadth of the polypeptides is appropriate.  
2. The range of encompassed diseases and disorders is not overly broad because the molecules used in the claims have relevance to a broad range of diseases. The specification has described a series of disorders and indicated that the disorders are treated in mouse models using Evasins 3 and 5. One of skill in the art would accept the results of the models as reasonably correlating to these conditions, and combined with data showing the evasins inhibit chemokine activity, would reasonably determine that the newly described evasins have the potential to be translated for clinical therapy. It is also not necessary to cure a disease in order to treat it. 
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:

2. Applicant is relying on examples of mouse models where model disease phenotypes were treated with polypeptides that are not encompassed within the instant claims. There is no demonstration of structural relevance, or that the encompassed polypeptides would work in the same way. The ability of two polypeptides that are not even claimed, to treat a few disorders, is not sufficient to support a completely different set of polypeptides treating an extremely broad range of physiologically and mechanistically different disorders. While the bar for treatment may be lower than cure, one of ordinary skill in the art must still be able to practice the claimed invention without undue experimentation. As currently claimed, to practice the invention, a practitioner would have to perform experimentation to identify which of the billons of encompassed polypeptide variants have the required functions, then match those variants with a disease for treatment, requiring another round of experimentation. 
Regarding in vivo methods which rely on previously undescribed and generally unpredictable mechanisms, ''The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.'' In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction'' refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in 
Further, in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), the court states “[W]here there is “no indication that one skilled in [the] art would accept without question statements [as to the effects of the claimed drug products] and no evidence has been presented to demonstrate that the claimed products do have those effects,” an applicant has failed to demonstrate sufficient utility and therefore cannot establish enablement” and “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.” This is exactly the situation here. Applicant is attempting to extrapolate results from data drawn from two entirely different polypeptides that are not included in the claimed invention. This amounts to no more than a respectable guess as to the likelihood of success for the claimed methods.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of claims 39 and 41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is maintained.
Claims 39 and 41 recite both broad and narrow disease species.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same 

Applicant’s Arguments
Applicant argues:
1. Applicant has removed the species to recite the genus of myocarditis.

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The rejection has been updated to reflect the current claim amendments, which now recite a broad limitation and a narrow limitation in the same claim. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        2/1/21

/BRIAN GANGLE/Primary Examiner, Art Unit 1645